Derbigny, J.
delivered the opinion of the court. When this court on, a former occasion, 6 Martin, 567, was about to enter a final decree, directing the court below what judgment should be rendered between the parties, the court, at the instance of the parties, suspended the rendition of their decree, and entered the judgment of reversal only. And now, at this day, this cause being again called up by consent of parties, who, by their counsel, pray that the judgment of reversal be set aside, with the view to remand the cause to the court below, to amend the pleadings and bring new matter and evidence before the court, alleged to be important to the rights of the parties.
This court doth now, with the consent of the parties and under the circumstances of the case, order the reversal of the judgment of the court below, entered at a former term of this court, to be now set aside. And the court doth further more, on motion and with consent of the parties by their counsel, grant leave to the party appellant to withdraw his appeal.